                                                 U.S. Department of Justice


                                                 United States Attorney
                                                 Eastern District of New York
TH                                               271 Cadman Plaza East
F. #2017R01840                                   Brooklyn, New York 11201



                                                 June 17, 2021

By ECF

The Honorable Nicholas G. Garaufis
United States District Judge
United States District Court
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:      United States v. Keith Raniere, et al.
                       Criminal Docket No. 18-204 (S-2) (NGG)

Dear Judge Garaufis:

               The government respectfully submits this letter to request an extension until
June 25, 2021 to submit its supplemental restitution submission as to defendant Keith
Raniere. The government makes this request because it anticipates receiving, but has not yet
received, certain materials from victims in this matter relating to restitution. Counsel for
Raniere has no objection to this request.



                                                 Respectfully submitted,

                                                 MARK J. LESKO
                                                 Acting United States Attorney

                                           By:    /s/ Tanya Hajjar
                                                 Tanya Hajjar
                                                 Assistant U.S. Attorney
                                                 (718) 254-6109

cc:           Counsel of Record (by ECF)
